Citation Nr: 0430619	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  99-04 894	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis with a history of a stress fracture of 
the left tarsal navicular.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis with a history of a stress fracture of 
the right tarsal navicular.

3.  Entitlement to an initial rating in excess of 10 percent 
for thoracic and lumbar degenerative joint disease with 
bilateral hip pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in May 1998 and February, 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

After reviewing the record, the Board finds that the only 
issue ripe for a decision on the merits is the issue of 
entitlement to a rating in excess of 10 percent for traumatic 
arthritis with a history of a stress fracture of the left 
tarsal navicular.  

The issues of entitlement to a rating in excess of 10 percent 
for traumatic arthritis with a history of a stress fracture 
of the right tarsal navicular and entitlement to an initial 
rating in excess of 10 percent for thoracic and lumbar 
degenerative joint disease with bilateral hip pain require 
further development.  Accordingly, they are addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.




FINDING OF FACT

The veteran's traumatic arthritis with a history of a stress 
fracture of the left tarsal navicular, manifested primarily 
by complaints of pain and weakness, is productive of no more 
than moderate impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
traumatic arthritis with a history of a stress fracture of 
the left tarsal navicular have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40 - 4.42, 4.45, 4.71a, Diagnostic Code (DC) 5284 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  The VCAA also eliminated the concept of a well- 
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims  (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2004)).  

By letter dated in May 2003, the RO informed the veteran of 
the records or evidence it needed to grant an increased 
rating for traumatic arthritis with a history of a stress 
fracture of the left tarsal navicular.  The RO further 
informed the veteran that the evidence had to show that the 
noted conditions had worsened to the extent that they met the 
evaluation criteria for the next higher rating for that 
disability.   

The RO noted that it would request records held by Federal 
agencies, such as medical records held at VA health care 
facilities or other Federal facilities.  The RO also noted 
that it would make reasonable efforts to help the veteran 
obtain private medical records.  The RO informed the veteran 
that if he wished VA assistance in obtaining such records, he 
would have to complete the enclosed VA Form 21-4142.  The RO 
stated that such form authorized the holder to release such 
records to the RO.  The RO notified the veteran that he had 
to respond in a timely manner to its requests for specific 
information and that he had to give it enough information 
about his records so that the RO could obtain request them 
from the person or agency that had them.  Such information 
included the complete name and address of the doctors and/or 
hospitals providing the treatment; the condition for which he 
was treated; and the date of the treatment.  The RO stated 
that it would notify the veteran if the holder of the records 
declined to provide them or asked for a fee to provide them.  
In any event, the RO stated that it would tell the veteran if 
it was unable to get the requested records.  The RO noted, 
however, that it was ultimately the veteran's responsibility 
to make sure that it received all of the evidence necessary 
to support his claim which wasn't in the possession of a 
Federal department or agency.  

The RO notified the veteran that it had received the 
following:

Records from the VA Central Texas Health 
Care System (CTVHCS), i.e., the VA 
Medical Centers in Waco, Temple, and 
Marlin and the VA Outpatient Center in 
Austin, reflecting the veteran's 
treatment from April to July 1997 and 
from May 1999 to April 2002;

Reports of examinations performed by the 
VA in November 1997 and April 2002; and 

A copy of a CTVHCS report from December 
2000 to March 2003.  

The RO informed the veteran that if there was any other 
evidence he would like considered, he should let the RO know.  
The RO also informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the May 2003 letter, the veteran was provided 
with a Statement of the Case (SOC) in January 1999 and 
Supplemental Statements of the Case (SSOC's), issued in April 
2002; February and August 2003; and January 2004.  They 
further notified the veteran and his representative of the 
evidence necessary to substantiate his claim of entitlement 
to an increased  rating for his service-connected left foot 
disability.  Indeed, the SSOC issued in August 2003 set forth 
the relevant text of 38 C.F.R. § 3.159.  The SOC and the 
SSOC's also identified the following additional evidence that 
had been received by the RO:

The reports of VA examinations, performed 
in August 1999 and July 2003;  

Copies of articles printed from the 
internet in May 2002;

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim for an increased 
rating for his service-connected left foot disability.  It 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder.  In 
this regard, he has not identified any further outstanding 
evidence (that has not been sought by the VA), which could be 
used to support that claim.  Indeed, in May 2003, he informed 
the RO that he had no private medical records current enough 
to be of any help to his case.  And in August 2003, he stated 
that he felt there was nothing that he could add to the 
record that the RO did not already have.  

As such, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to those issues or be helpful in light of the 
current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims for increased ratings for his service-connected 
foot disorders.  Therefore, the Board will proceed to the 
merits of his appeal on those issues.  

The Merits of the Claim

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
(current rating period) level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's left foot disability are rated in accordance 
with 38 C.F.R. § 4.71a, DC 5284.  A 10 percent rating is 
warranted for foot injuries which are productive of moderate 
impairment.  A 20 percent rating is warranted for foot 
injuries which are productive of moderately severe 
impairment.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 
38 C.F.R. § 4.40 required consideration of factors such as 
lack of normal endurance, functional loss due to pain and 
pain on use, specifically limitation of motion due to pain on 
use including that experienced during flare ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10. 

During his hearing in June 2004, the veteran testified that 
when his feet were painful and swollen, he could became 
unstable.  He stated that he during one such episode, he 
fell; however, he attributed that experience to his right 
foot, not his left.  Moreover, he acknowledged that since he 
had stopped working, his foot disability was not quite as 
bad.  

A review of the evidence discloses that during VA outpatient 
treatment in the late 1990's and early 2000's and during VA 
examinations in November 1997, February 1998, August 1999, 
and July 2003, the primary manifestations of the veteran's 
left foot disability consisted of complaints of pain and 
weakness and swelling several times a week.  Although he 
reportedly uses corrective shoes, he does not limp on the 
left side; and the preponderance of the evidence (see, e.g., 
reports of VA examinations performed in August 1997 and July 
2003) shows that his range of left ankle motion is normal.  
Moreover, there is no competent evidence of any neurologic 
involvement in his left foot.  His strength is intact, and 
his deep tendon reflexes are +2/4.  

Further, there is no objective evidence of swelling, heat, 
discoloration, instability, crepitus, incoordination, flare-
ups or fatigability associated with his left foot.  Other 
than a calcaneal spur, X-rays of the left foot (e.g., those 
taken by the VA in August 1999 and July 2003) are normal.  In 
fact, the latest VA examination report (July 2003) shows no 
active disease in the left ankle; and traumatic arthritis is 
noted by history only.  Indeed, there is simply no competent 
evidence that the veteran's service-connected left foot 
disability is productive of any more than moderate 
impairment.  As such, it more nearly reflects the criteria 
for a 10 percent rating under 38 C.F.R. § 4.71a, DC 5284.  
Accordingly, the rating currently in effect is confirmed and 
continued.  



In arriving at this decision, the Board has considered the 
possibility of rating the veteran's foot disorder as 
traumatic arthritis under 38 C.F.R. § 4.71a, DC 5010; 
however, traumatic arthritis must be substantiated by X-ray 
findings.  As noted above, multiple X-rays have been negative 
for such a disorder.  The Board has also considered the 
potential applicability of 38 C.F.R. § 4.71a, DC 5283, the DC 
applicable to rating nonunion or malunion of the tarsal 
bones.  However, malunion or nonunion of the tarsal bones has 
not been reported in this case. 

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular ratings for the veteran's service-connected 
left foot disorder.  The evidence, however, does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards in rating 
any of those disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  

Although the veteran testified that he is unemployed, there 
is no competent evidence that his situation is due solely to 
his service-connected left foot disability.  Rather, the 
record shows that the manifestations of that disability are 
those contemplated by the regular schedular standards.  It 
must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent competent evidence to the contrary, 
the Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 





ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis with a history of a stress fracture of the left 
tarsal navicular is denied.


REMAND

The veteran also seeks a rating in excess of 10 percent for 
traumatic arthritis with a history of a stress fracture of 
the right tarsal navicular.  

Rating such a disorder is complicated by various 
disabilities, including the veteran's service-connected 
thoracic and lumbar degenerative joint disease with bilateral 
hip pain and the non-service-connected residuals of a 
fractured right ankle, which the veteran sustained in March 
1997.  .

Examinations of the veteran's feet, performed by the VA in 
November 1997, February 1998, August 1999, and July 2003, 
show that the veteran complains of pain and weakness in his 
feet, worse on the right than the left.  They also show that 
he walks with a right-sided limp and wears a short leg brace 
on his right lower extremity.  Despite the multiple 
examinations of the veteran's feet, the extent of disability 
due to right foot disorder, alone, remains unclear.  Indeed, 
the VA examiners in November 1997 and February 1998 
specifically noted the complex nature of the veteran's right 
foot condition.  

The veteran also seeks an initial rating in excess of 10 
percent for his service-connected thoracic and lumbar 
degenerative joint disease with bilateral hip pain.

The RO's February 2003 decision on appeal, which granted 
entitlement to service connection for the veteran's back 
disability and assigned a 10 percent disability rating, was 
an initial rating award.  When an initial rating award is at 
issue, a practice known as "staged" ratings may apply.  That 
is, at the time of an initial rating, separate ratings for a 
particular disability can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

In 1980, the veteran underwent a hemilaminectomy for a 
herniated nucleus pulposus at L4-L5 and foraminotomies at the 
L4-L5 and L5-S1 levels.  

During a VA examination in October 2002, an MRI revealed, in 
part, mild narrowing of the L5-S1 interspace.  

By a rating action in February 2003, the RO granted 
entitlement to service connection for thoracic and lumbar 
degenerative joint disease due to the veteran's service-
connected bilateral traumatic arthritis with a history of a 
stress fracture of the talar navicular.  

During a VA examination in November 2003, X-rays reported 
showed a degenerative disc at an unspecified level of the 
lumbar spine.

During his hearing in June 2004, the veteran raised 
contentions to the effect that he had degenerative disc 
disease which was associated with is service-connected 
thoracic and lumbar degenerative joint disease with bilateral 
hip pain.

In light of the foregoing, and in light of the VA's duty to 
assist the veteran, additional development of the record is 
warranted prior to further consideration by the Board.  
Accordingly, the issues concerning increased ratings for the 
veteran's service-connected back disability and his service-
connected right foot disability are remanded for the 
following actions:

1.  Schedule the veteran for an 
examination by an orthopedic specialist 
who has not seen him previously.  The 
purposes of the examination are as 
follows:

a.  The examiner must determine the 
extent of disability attributable 
solely to the veteran's service-
connected traumatic arthritis with a 
history of a stress fracture of the 
right tarsal navicular.  In so 
doing, the examiner must determine 
the following:

i.  whether the veteran has 
arthritis in the right foot 
(confirmed by X-ray); and, if 
so, whether it is productive of 
limitation of motion of a 
specific joint;

ii.  whether there is malunion 
or nonunion of the tarsal or 
metatarsal bones; and,

iii.  whether the level of 
impairment, due to the right 
foot disability, alone, is 
moderate, moderately severe, or 
severe, or whether the veteran 
has actual loss of use of the 
foot.  

b.  The orthopedic examiner must 
also determine if the veteran has 
degenerative disc disease, and, if 
so, whether it is part and parcel of 
his service-connected thoracic and 
lumbar degenerative joint disease 
with bilateral hip pain.  

All tests and studies and all 
consultations, which the examiner 
determines are medically indicated, must 
be performed.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  The rationale for all opinions 
must be set forth in writing.

2.  Schedule the veteran for a neurologic 
examination to determine if the veteran 
has degenerative disc disease, and, if 
so, whether it is part and parcel of his 
service-connected thoracic and lumbar 
degenerative joint disease with bilateral 
hip pain.  All tests and studies and 
consultations, which the examiner 
determines are medically indicated, must 
be performed.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  The rationale for all opinions 
must be set forth in writing.

3.  When all of the requested actions 
have been completed, readjudicate the 
issues of entitlement to a rating in 
excess of 10 percent for traumatic 
arthritis with a history of a stress 
fracture of the right tarsal navicular 
and entitlement to an initial rating in 
excess of 10 percent for thoracic and 
lumbar degenerative joint disease with 
bilateral hip pain.  In readjudicating 
the level of impairment caused by the 
service-connected back disability, 
consider the Court's holding in 
Fenderson.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 





submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999).  The veteran need take no 
action until he is so notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



